Citation Nr: 1545810	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability at L4-5 and L5-S1.    

2.  Entitlement to service connection for nerve damage of the lower extremities, claimed as secondary to lumbar spine disability.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee disability, to include as secondary to lumbar spine disability.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2015).  

As to all issues remanded, updated VA medical records should be obtained.  The most recent VA records are dated in February 2015.  

Lumbar spine disability

In December 2011, the RO denied service connection for a lumbar spine disability at L4-5 and L5-S1.  The Veteran disagreed with the decision and perfected this appeal.  

In a December 2012 statement, the Veteran reported that during basic training at Fort Ord, he was carrying another soldier and hurt his back.  He stated that he went on sick call the next day and was in the hospital for approximately a week for extreme back pain and that he was put on light duty for a period of time after that.  He reported that he saw a doctor at Fort Sill and in Wurzburg, but he did not specifically identify in-patient treatment.  In a December 2013 statement, however, the Veteran's spouse stated that she was with her husband when he went to the hospital in Wurzburg.  

On review, there is no indication that attempts were made to obtain any in-patient clinical records.  This should be accomplished.  Additionally, the Veteran's service personnel records may include information as to any light duty assignments and they should also be requested.  

Information in the claims folder indicates that the Veteran suffered an on-the-job injury in March 2010.  Records relating to this injury and any workers' compensation claim should be requested.  

The Board acknowledges the Veteran is competent to report an in-service back injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Notwithstanding, evidence of record at this time does not support the Veteran's contentions.  That is, service treatment records are negative for any complaints or treatment related to the Veteran's back and on examination for separation in July 1971, his spine was reported as normal.  Additionally, there is no evidence of back problems for many years following discharge and private records dated in 2010 document a history of back injury 30 years prior (approximately 1980).  Under these circumstances, the Board finds that a VA examination is necessary only if service records or other credible evidence is obtained showing in-service complaints or treatment related to the back.  See 38 C.F.R. § 3.159(c)(4).  




Nerve damage of the lower extremities

In May 2011, the Veteran claimed permanent nerve damage of the bilateral feet secondary to his back.  In December 2011, the RO denied service connection for nerve damage of the lower extremities.  The Veteran disagreed with the decision and perfected this appeal.  As the Veteran is claiming secondary service connection, this issue must be deferred pending development as to the claimed lumbar spine disability.  

Bilateral hearing loss

In September 2014, the RO denied service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran's DD Form 214 shows his military occupational specialty (MOS) was field artillery crewman and in-service noise exposure is conceded.  A December 2013 statement from the Veteran's spouse indicates that he had difficulty hearing while he was in the service.  

The Veteran underwent a VA examination in June 2014.  Diagnosis was sensorineural hearing loss and audiometric testing showed a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military service.  The rationale for this opinion was that service treatment records revealed that the Veteran did not experience a standard threshold shift when comparing enlistment and separation audiograms dated in June 1969 and July 1971.  

In July 2015, the Veteran's attorney argued that the examiner did not consider whether the Veteran's noise exposure may have accelerated his hearing loss as he aged.  In support, he submitted an article titled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth".  

Review of in-service audiograms shows that on the right, there was a threshold shift of 5 at 2000 Hertz.  On the left, there was a threshold shift of 5 at 500 Hertz and of 10 at 4000 Hertz.  On review, the VA opinion appears to be based solely on the lack of in-service findings (i.e., a standard threshold shift).  A VA addendum is needed which considers the article referenced herein as well as the lay statements of record.  The Board notes that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Right knee disability

In December 2013, the Veteran claimed service connection for a right knee condition as a direct service-connected disability and also possibly secondary to his back condition.  In September 2014, the RO denied service connection for a right knee disability.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records are negative for any complaints or findings related to the knee and the Veteran's lower extremities were reported as normal at separation.  In July 2015, however, the attorney argued that VA failed to consider whether his back condition caused his right knee condition.  It was noted that VA medical records showed a history of knee pain, knee surgery, and a change in gait.  On review, the right knee issue should be deferred pending completion of the lumbar spine claim.  

TDIU

The Veteran contends that he is unemployable due to his back, right knee, and hearing loss disabilities.  In his VA Form 21-8940, the Veteran reported that his last employment was from May 1999 to January 2012.  He further stated that he left his last job because of disability and that he had lost approximately one year of time due to illness.  There is no indication that a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, was sent to the Veteran's last employer.  This should be accomplished.  

The Form 21-8940 also indicates that the Veteran is receiving benefits from the Social Security Administration.  It is unclear whether these are based on retirement age or disability.  If the benefits are based on disability, the records should be obtained.  

Finally, the TDIU claim is inextricably intertwined with the issues remanded herein and must be deferred.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records from the VA Medical Center in Reno, Nevada for the period from February 2015 to the present.  

2.  Request any in-patient clinical records from the U.S. Army Hospital in Fort Ord, California for the period from October 1969 to January 1970.

3.  Request any in-patient clinical records from the U.S. Army Hospital in Wurzburg, Germany for the period from November 1970 to September 1971.  

4.  Request the Veteran's complete service personnel records.  

5.  Contact the Veteran and ask him to provide a release for any workers' compensation records associated with his March 2010 on-the-job back injury.  If a properly completed authorization is received, these records should be requested.  

6.  Contact the Veteran and ask him if his Social Security benefits are based on retirement age or disability.  If based on disability, these records must be requested.  

7.  As to all records requested herein, follow the procedures set forth at 38 C.F.R. § 3.159(c)(1) and (2). 

8.  If service records or other credible evidence is received showing in-service complaints or treatment related to the low back, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his lumbar spine disability.  The electronic claims folder should be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current lumbar spine disability is related to active service or events therein.  The examiner should also identify any associated neurologic abnormalities, to include of the lower extremities.  A complete rationale must be provided for any opinion offered.

9.  The June 2014 VA audiometric examination should be returned for addendum.  If the VA examiner is not available, the information should be requested from a similarly qualified audiologist.  The electronic claims folder must be available for review.  

The examiner is requested to again review the claims folder as well as the article of record titled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth".  Thereafter, the examiner should provide additional opinion as to whether the Veteran's current hearing loss is at least as likely as not related to in-service noise exposure.  

In making this determination, the examiner should consider the lay statements of record (attesting to difficulty with hearing during service) and is further advised that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  A negative opinion should not be based solely on the absence of in-service findings. A complete rationale should be provided for any opinion offered.  

10.  If service connection is established for the lumbar spine disability, the Veteran should be provided a VA examination to address secondary service connection for the right knee.  The electronic claims folder must be available for review.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current right knee disability is proximately due to or aggravated (permanently worsened) by the lumbar spine disability.  If aggravation is found, the examiner must provide a baseline level of disability.  A complete rationale must be provided for any opinion offered.  

11.  Send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the Veteran's last employer as identified on the VA Form 21-8940 dated in November 2013.  If additional information is needed regarding the employer's address, it should be requested from the Veteran.

12.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

